113 F.3d 1241
79 A.F.T.R.2d 97-2843, 97-1 USTC  P 60,277
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elizabeth B. MILLER;  Robert N. Miller, III, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70274.
United States Court of Appeals, Ninth Circuit.
Submitted May 7, 1997.*Decided May 14, 1997.

1
Before:  THOMPSON, and T.G. NELSON, Circuit Judges, and FITZGERALD,** District Judge.


2
MEMORANDUM***


3
We have jurisdiction over this timely appeal pursuant to 26 U.S.C. § 7482, and we affirm.


4
The tax court found that the $100,000 transfers made by Elizabeth Miller to each of her sons in 1982 were taxable gifts under the Internal Revenue Code, 26 U.S.C. § 2501(a)(1), rather than bona fide loans.


5
We review decisions of the tax court by the same standard that we review civil bench trials in the United States District Courts.  Pomarantz v. Commissioner, 867 F.2d 495, 497 (9th Cir.1988).  We will not disturb the tax court's factual determinations unless clearly erroneous.  Id.  See also Commissioner v. Duberstein, 363 U.S. 278, 289-91 (1960) (question of whether there has been a gift for income tax purposes is one of fact).


6
Following a trial, the tax court entered its Memorandum Findings of Fact and Opinion in each of the above-entitled consolidated cases which set forth pertinent facts and the applicable law in detail.  The tax court found that Elizabeth Miller did not enter into a bona-fide creditor-debtor relationship with either of her sons at the time of the transfers at issue and that she failed to satisfy the burden of proving that the transfers constituted loans and not gifts.


7
Based on our review of the record, we conclude the tax court's factual determinations are not clearly erroneous.


8
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable James M. Fitzgerald, Senior United States District Judge for the District of Alaska, sitting by designation


**
 * This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3